DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding an objection to the non-descriptive title, applicant presented a new title on 08/25/2022. The new title has been accepted.

Regarding a claim interpretation under 35 U.S.C. §112(f), applicant stated (Remarks, page 7) that “it is submitted that amended claims include sufficient structure and do not invoke interpretation under 35 U.S.C. §112(f)”

By reviewing the amendment filed on 08/25/2022, the claims still recite limitations using a generic place holder such as “a sensitivity analysis part”, “an optimization part” etc. The amendment does NOT add any structure to the generic place holder (recited various “part”). The claim limitations are still interpreted under §112(f). 

Regarding the rejection under 35 U.S.C. §101, applicant argued (Remarks, pages 7-9) that the claims are not directed to a judicial exception. In particular, applicant argued (Remarks, page 7) that “Therefore, claim 1 embodies a solution necessarily rooted in computer technology and the presently claimed invention improves computer technology.”

In response, the examiner points out that by reviewing the disclosure and claim limitations, the claimed invention recites limitations related to optimizing a hyperparameter of an artificial network. The claimed “a hyperparameter” includes the number of hidden layers, the number of neurons etc. (Spec. [0022]). In light of the disclosure, the claimed invention did not “improve computer technology”, rather a computer was used as a tool for calculating neural network parameters. MPEP (2106.04) stated “Court in Gottschalk v. Benson held that simply implementing a mathematical principle on a physical machine, namely a computer was not a patentable application of that principle’’.

Applicant further argued (Remarks, pages 8-9) that “Even further, the human mind is not practically capable of reconfiguring a neural network based on an optimized hyperparameter. The human mind is also not capable of provid[ing] the input data to the reconfigured neural network and is also not capable of output[ing] a neural network, as set forth in claim 1.” (Emphasis in the Remarks). 

Applicant further argued (Remarks, pages 8-9) that some recited limitations could not be performed in the human mind. Applicant further argued (Remarks, page 9) that “At least these limitations provide a specific improvement over prior systems, resulting in an improved technologically of optimizing neural networks quickly, as described above.”

In response, the examiner notes that claims are directed to optimizing a neural network structure (i.e. a hyperparameter). A neural network is a mathematical model and the recited limitations in each of claims are related to optimizing a hyperparameter. These steps correspond to mathematical concepts (See MPEP 2106.04(a)(2)(I) for more details). No limitation meets “significantly more” consideration and converts an abstract idea to a practical application.  

In a previous rejection, the examiner noticed that “These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mental process and/or mathematical relationships” (See office action mailed on 06/27/2022, page 6). MPEP (2106.04) states “It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions”. 

In the Remarks, applicant only argued the recited limitations could not be performed by human mind. However, applicant did not argue that the recited limitations are not directed to mathematical relationships or mathematical calculations.  By reviewing the amended claims, the examiner noticed that each of claimed inventions is still directed to an abstract idea (i.e. mathematical concepts). The claims do not recite additional elements that amount to significantly more than the judicial exception. The rejection under 35 U.S.C. §101 has been maintained. 

Regarding the rejections under 35 U.S.C. §102 and §103, applicant amended independent claim 1 by incorporating limitations from an indicated allowable dependent claim 6. Applicant also wrote claim 7 into independent form. The rejections under §102 and §103 have been withdrawn. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  

Claim 1 recites “selects the optimization algorithm”. 
Antecedent basis limitation only mentions “a plurality of kinds of optimization algorithms” (Note, plural format). A definite article “the” should not be used when mentioning a particular algorithm.   

Claim 7 has a similar issue. 

Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 1, 3-5 and 7 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are various “part” such as “a sensitivity analysis part”, “an optimization part” and “a reconfiguration part” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 101.  The claimed invention is directed to an unpatentable subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Although claims 1, 3-5 and 7 are directed to one of the four statutory categories of invention, the claims recite a number of steps of “input data to the neural network and calculates a sensitivity”, “selects the optimization algorithm”, “reconfigures the neural network”, “performs inference to calculate an inference error” etc. which are all directed to “Mathematical concepts” (See MPEP, 2106.04(a)(2)(I), Mathematical concepts including “mathematical relationship”, “mathematical formulas or equations” and “mathematical calculations”). 

A neural network is a mathematical model. The limitations recited in claim 1 are all mathematical operations related to optimizing the mathematical model.  independent claim 7 as well as dependent claims 3-5 also recite limitations that are related to optimizing the mathematical model (i.e., calculating some values or parameters of the neural network model). Therefore, claimed invention defined by each of claims are directed to a judicial exception (See MPEP 2106 flowchart, step 2A, YES branch). 

Under step 2B of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception. Currently, claims 1, 3-5 and 7 do not recite additional elements that amount to significantly more than the judicial exception. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite additional elements, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Applicant amended independent claim 1 by including more detailed limitations. In this particular situation, claim 1 defines selecting “Bayesian optimization algorithm” or “Hypernetworks optimization algorithm” based on comparing sensitivity with a threshold. Claim 5 broaden the scope of claim 1 by reciting: “selects any one of the plurality of optimization algorithms according to a range of the sensitivity”. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659